PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 11-2480
                    _____________

            JAMES WILLIAM MCBRIDE,
                             Appellant

                           v.

      SUPERINTENDENT, SCI HOUTZDALE;
  THE DISTRICT ATTORNEY OF THE COUNTY OF
               NORTHAMPTON;
   THE ATTORNEY GENERAL OF THE STATE OF
               PENNSYLVANIA
               _______________

     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                 (D.C. No. 06-cv-02085)
         District Judge: Hon. Lowell A. Reed
                   _______________

                       Argued
                    March 26, 2012

Before: FUENTES, SMITH, and JORDAN, Circuit Judges.
                  (Filed: August 1, 2012)
                    _______________

Jay H. Calvert, Jr.
Sarah E. Pontoski [ARGUED]
Morgan, Lewis & Bockius
1701 Market Street
Philadelphia, PA 19103
      Counsel for Appellant

John M. Morganelli [ARGUED]
Northampton County Office of
   District Attorney
669 Washington Street
Easton, PA 18042
      Counsel for Appellees
                     _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

       James McBride appeals an order of the United States
District Court for the Eastern District of Pennsylvania
denying his petition 1 under 28 U.S.C. § 2254 for habeas
corpus relief from a state murder conviction. McBride argues

      1
         The petition under review is the amended petition
filed on McBride’s behalf on January 15, 2008.




                             2
that his petition should have been granted because his
constitutional right to effective assistance of counsel was
violated when his counsel failed to object to various
references the prosecutor made at trial to what McBride
alleges were matters implicating his constitutional right to
remain silent. For the following reasons, we will affirm.

I.     Background and Procedural History

       A.     Background

        McBride and his wife, Kelly McBride (“Kelly”), 2
hosted a party at their apartment on February 17, 1984.
According to McBride, Kelly left their home the next
morning and he did not see her again. She was reported
missing in March 1984 by her parents and was never found.
On May 25, 1984, Judith Seagraves, a neighbor of the
McBrides, observed McBride’s father and McBride’s
landlord removing a bloody mattress from the McBrides’
apartment, so she called the police. When the police arrived,
they searched the apartment and found a bureau which had
been nailed shut. When they opened the bureau, they found
that the inside had been removed, and they identified traces of
blood and hair. In 1993, through the use of DNA technology,
police were able to connect Kelly to the blood found on the
mattress and the bureau seized from the McBrides’ residence.
On November 4, 1999, a grand jury convened to investigate
Kelly’s disappearance, and subsequently recommended
charging McBride for Kelly’s murder. Sixteen years after


       2
         For simplicity, and meaning no disrespect by over-
familiarity, we will refer to Kelly McBride by her first name.




                              3
Kelly’s disappearance, McBride was arrested in Florida and
charged with criminal homicide.

       B.     Procedural History

              1.     Trial

        At McBride’s trial in the Court of Common Pleas of
Northampton County in Pennsylvania in May 2001, the
district attorney made comments before the jury that arguably
implicated McBride’s constitutional right to remain silent.
The district attorney made those comments, with no objection
from McBride’s counsel, when referring to interviews that
McBride had had with Richard Fritz, an FBI agent, and
Stephen Abbey, a corporal in the Rockledge, Florida Police
Department.

                     a)      Agent Fritz Interviews

       Agent Fritz testified that he interviewed McBride
twice during May 1984, and he read to the jury from notes
that he made during those interviews. Before Agent Fritz
read his notes from the second interview, 3 defense counsel
objected on hearsay grounds. The judge overruled that
objection and gave a limiting instruction directing the jury to
focus on McBride’s reactions to Agent Fritz’s questions:

      3
         Agent Fritz’s first interview with McBride occurred
on May 1, 1984, when McBride voluntarily appeared at the
FBI office in Allentown, Pennsylvania to provide information
regarding Kelly’s disappearance. McBride does not argue
that any notes read from that first interview implicated his
constitutional right to silence.




                               4
             This information is being submitted to
      you for a limited purpose. … [I]t’s being
      offered to you, and may be considered by you,
      only so that you can evaluate the effect on Mr.
      McBride when he hears these things. It’s
      offered to show the effect on the listener, on the
      hearer. So when there is a reference in the
      upcoming interview about things other people
      said, you’re not to focus on whether or not they
      actually said those things or whether or not
      those things are true. Rather, you’re to focus on
      how, if at all, Mr. McBride reacts to that
      information.

(App. at 176-77.)

       Agent Fritz then read his notes from a May 30, 1984
interview with McBride at the Lehigh County Prison, where
McBride was incarcerated on an unrelated matter. Those
notes indicated that, after Miranda warnings were given, 4
McBride answered certain questions that Agent Fritz posed to
him, but he did not respond to others:


             When specifically asked whether he had
      been in the company of [name redacted] the day
      following his wife’s disappearance, McBride
      would not answer.

      4
         Specifically, Agent Fritz testified that McBride was
“furnished an interrogation advised of rights form” and that
“McBride stated he understood the form and its contents.”
(App. at 177.)




                              5
             McBride was asked if he was aware of
      the fact that [what appeared to be] a large
      amount of blood … had been found on a
      mattress in his apartment. McBride would not
      respond.

             McBride was asked whether he had any
      knowledge of a foot locker or a trunk previously
      located in his attic, and McBride stated he had
      no such knowledge. He was asked whether he
      knew where a sleeping bag of his was located,
      and he would not answer.

             McBride was asked whether he had ever
      been involved in the assault or murder of his
      wife. McBride denied any such knowledge,
      indicated that he loved his wife. McBride was
      asked whether the blood located in his
      apartment could have been caused by the death
      of his wife or an assault on her person.
      McBride did not respond.

             McBride then sat in complete silence for
      several moments and then indicated that he did
      not wish to continue the interview. McBride
      abruptly left the interview space, and the
      interview was terminated.

(Id. at 183-84.)   Defense counsel did not object to that
testimony. 5
      5
       The topic of Agent Fritz’s May 30, 1984 interview
also arose when the district attorney cross-examined
McBride:




                             6
       Q. Now, Mr. Fritz says, when he was talking
       with you, on May 30th of 1984, McBride was
       asked whether he had been involved in the
       assault and murder of his wife, McBride denied
       any such knowledge, indicated he loved his
       wife, is that what you told him?
       A. I don’t recall, sir.
       Q. McBride was asked whether the blood
       located in his apartment could have been caused
       by the death of his wife or an assault on his
       person, McBride did not respond, do you
       remember that?
       A. No, sir, I don’t.
       Q. Is Agent Fritz wrong that you didn’t respond
       when he asked you that?
       A. I don’t recall what I told Mr. Fritz.
(App. at 245-46.) Defense counsel did not object to that
testimony either. In McBride’s 56-page petition for post-
conviction relief to the state court, see infra Part I.B.2, he
made only a few passing references to that line of
questioning. Indeed, it was so obscure that the state court
appears to have missed it, as its 28-page opinion on
McBride’s post-conviction relief motion did not address that
particular portion of the trial. See id. Assuming arguendo
that McBride “fairly presented” in state court a claim related
to that cross-examination, see Bronshtein v. Horn, 404 F.3d
700, 725 (3d Cir. 2005) (describing “fairly presented” as
meaning “that a petitioner must present a federal claim’s
factual and legal substance to the state courts in a manner that
puts them on notice that a federal claim is being asserted”




                                 7
                    b)     Officer Abbey Interview

        When McBride testified at trial, the district attorney
cross-examined him regarding an interview with Officer
Abbey that occurred after McBride’s arrest in 2000. Having
heard his Miranda rights, McBride had been willing to
answer some of Officer Abbey’s questions but not others.
The district attorney and McBride sparred during cross-
examination over just how much McBride had been willing to
say in that interview:


      Q. Well, Mr. McBride, you agreed to talk to
      Officer Abbey, didn’t you?



(citation and internal quotation marks omitted)), we would
ordinarily review it de novo, since it was not “adjudicated on
the merits,” Thomas v. Horn, 570 F.3d 105, 117 (3d Cir.
2009). Here, however, McBride only references this colloquy
in a footnote in his opening brief, and therefore has failed
even to adequately raise the issue before us. See United
States v. Hoffecker, 530 F.3d 137, 162 (3d Cir. 2008) (noting
a “one-sentence footnote falls far short of meeting the
requirement that an appellant raise an issue in his opening
brief or else waive the issue on appeal”); Laborers’ Int’l
Union of N.A. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d
Cir. 1994) (“An issue is waived unless a party raises it in its
opening brief, and for those purposes a passing reference to
an issue … will not suffice to bring that issue before this
court.” (citation and internal quotation marks omitted)).
Accordingly, McBride has waived any claim related to this
line of questioning, and we will not further address it.




                              8
       A. No, I agreed to listen to him.

       Q. You answered his questions?

       A. A couple.

       Q. What do you mean, a couple, do you want
       me to go through every question and answer in
       this tape?

       A. If you like to, I don’t really mind.

       Q. You answered every one of his questions,
       didn’t you?

       A. Not every one, no.

(Id. at 240.) Defense counsel did not object to that testimony.

      McBride was ultimately convicted of first degree
murder and sentenced to life imprisonment, and that judgment
was affirmed by the Superior Court of Pennsylvania.
McBride’s Petition for Allowance of Appeal to the
Pennsylvania Supreme Court was denied.

              2.      PCRA Appeal

        McBride filed a pro se petition for post-conviction
relief, and, following the appointment of counsel, filed an
amended petition pursuant to Pennsylvania’s Post Conviction
Relief Act (“PCRA”), 42 Pa. Const. Stat. §§ 9541-46, in the
Court of Common Pleas (in the context of the PCRA claim,
the “PCRA Trial Court”). He asserted that his trial counsel
was ineffective for failing to object to the district attorney’s
references to his post-arrest silence. McBride’s trial counsel




                                9
testified at a hearing before the PCRA Trial Court and was
asked whether the direct examination of Agent Fritz
regarding the May 30, 1984 interview with McBride
implicated McBride’s constitutional right to remain silent.
He answered:


             No, I disagree. First of all, Mr. McBride
      did not elect to remain silent. Mr. McBride had
      given a very extensive interview on May 1st, in
      which he had explained in detail to the same
      FBI agent[, Agent Fritz,] what he knew about it.

              In the second interview [with Agent
      Fritz], Mr. McBride did not assert his Fifth
      Amendment right to remain silent, Mr. McBride
      answered questions. What I gathered from that
      and what I felt that the jury would gather from
      that is that when it shifted from asking
      questions to becoming essentially accusatory
      towards Mr. McBride, that Mr. McBride wisely
      – first of all, had no response and eventually
      said this interview is over and stopped
      speaking.

             I did not believe that to be an improper
      comment on his assertion of a Fifth Amendment
      assertion. Rather, I felt it to be an example of
      how this investigation had proceeded or more to
      the point, not proceeded.

             They were always looking at McBride,
      as best I could see, no matter what he said or




                            10
       did and I thought it was a perfect example of
       how this had been badly investigated.

               So I – in answer to your question, I’m
       sure that one could say that by not responding,
       as I recall the testimony to have been, or by not
       answering, he may have been asserting a Fifth
       Amendment right, although he doesn’t
       specifically say that.

              But it also, in my view, was a rather
       dramatic way to point out to the jury exactly
       what was happening here; namely, that within a
       matter of months, they were focusing on him,
       even though they had no reason to.

(App. at 273-74.)

       McBride’s PCRA counsel immediately asked
McBride’s trial counsel whether he would “agree, that the
testimony, at the least, refers to post[-Miranda] silence.” (Id.
at 274.) McBride’s trial counsel answered, “I believe it is a
reference to post[-Miranda] silence, clearly.” (Id. at 275.)
He then noted:


               Obviously, in retrospect, I wish that
       many things had gone differently in this case.
       [The reference to post-Miranda silence] may
       not have been as beneficial [as] I thought it was
       at the time. I would have to say, though, that at
       the time, this was a conscious decision to let
       Agent Fritz say what he was saying … .




                              11
(Id. at 277.)

        McBride’s PCRA counsel then asked McBride’s trial
counsel whether he believed the district attorney’s line of
questioning regarding Officer Abbey’s interview during the
cross-examination of McBride implicated post-Miranda
silence, “although perhaps less directly.” (Id. at 280.) He
answered: “To the contrary. I think it’s a question seeking to
elicit a response from Mr. McBride that he had answered the
questions put to him by Officer Abbey, that’s the way that I
understood that testimony.” (Id.)

       After the hearing, the PCRA Trial Court denied
McBride’s petition. Regarding the challenged references
made during Agent Fritz’s testimony, the PCRA Trial Court
concluded that McBride had failed to prove that trial counsel
was ineffective. Although the PCRA Trial Court found that
McBride’s “claim ha[d] arguable merit” (id. at 310), the
Court said that, “[a]fter a review of the testimony and trial
strategy,” it could not conclude that trial counsel’s “actions
were without a reasonable basis to effectuate his client’s
interests” (id. at 311). 6 The Court went on to note that trial

       6
          In rejecting the ineffective-assistance-of-counsel
claim, the PCRA Trial Court applied a three prong test, citing
to Commonwealth v. Harris, 852 A.2d 1168 (Pa. 2004); see
id. at 1173 (citing Commonwealth v. Pierce, 786 A.2d 203,
213 (Pa. 1987)) (“To succeed on a claim that counsel was
ineffective, an appellant must demonstrate that: (1) the
underlying claim is of arguable merit; (2) counsel had no
reasonable basis for the act or omission in question; and (3)
he suffered prejudice as a result of counsel’s deficient
performance, i.e., there is a reasonable probability that, but




                              12
counsel “[was] a well known and very experienced criminal
defense attorney” in the county and had “made some strategic
choices in furtherance of the defense theme. The mere fact
that [trial counsel’s] trial strategy was ultimately unsuccessful
does not render it unreasonable.” (Id.)

        Concerning the line of questioning that arose during
cross-examination of McBride about his interview with
Officer Abbey, the PCRA Trial Court concluded that the
exchange “d[id] not implicate any post-arrest silence.” (Id. at
314.)     Rather, “[t]he record show[ed] that [McBride]
knowingly and voluntarily waived his [Miranda] rights and
agreed to answer the questions of … Abbey. The prosecution
was merely conducting a cross-examination of [McBride] as
to his voluntary responses to [those] questions.” (Id.)

       McBride appealed to the Superior Court (in the context
of the PCRA claim, the “PCRA Appellate Court”), which
affirmed the PCRA Trial Court’s order. Although the PCRA
Appellate Court found that McBride “raised an issue of
arguable merit” regarding trial counsel’s failure to object
during Agent Fritz’s testimony (id. at 392), and noted that
“the reasonableness of counsel’s choice not to object
present[ed] a difficult question” (id. at 393), it concluded that
McBride “suffered no prejudice from the testimonial
references to his post-Miranda silence” (App. at 396).
Because it rested its conclusion on lack of prejudice, the

for counsel’s error, the outcome of the proceeding would be
different.”). We have held that the three prong test laid out in
Pierce does not “contradict[] the Supreme Court’s holding in
Strickland [v. Washington, 466 U.S. 668 (1984)].” Werts v.
Vaughn, 228 F.3d 178, 204 (3d Cir. 2000).




                               13
PCRA Appellate Court did not analyze whether trial
counsel’s decision not to object during the direct examination
of Agent Fritz was reasonable. 7 In concluding that there was
“no reasonable possibility that the outcome of the trial would
have been different absent Agent Fritz’s testimonial
references to [McBride]’s silence” (id.), the PCRA Appellate
Court cited to what it thought were factual recitations from
three witnesses at McBride’s trial:


             In May, 1984, Judith Seagraves, a
      neighbor of the McBrides, called the
      Northampton Police to report that [McBride],
      [McBride]’s father Robert McBride, and
      [McBride]’s landlord were removing a bloody
      mattress from [McBride]’s apartment. …

      ….

              At [McBride]’s trial, Dawn DeLong
      testified that she was at the McBride’s home
      one night in early 1984 and observed the couple
      “play fighting.” At one point, [McBride] struck
      Kelly McBride, who fell and hit her head
      against a coffee table. DeLong stated that she
      saw no blood at the time, and that [McBride]
      carried Kelly upstairs. When DeLong went
      upstairs approximately one hour later to use the
      bathroom, she passed a bedroom where she saw

      7
         The PCRA Appellate Court also did not discuss the
district attorney’s cross-examination of McBride regarding
the Officer Abbey interview.




                             14
       [McBride] holding Kelly. She observed that
       Kelly appeared unconscious, and that there was
       blood all over the mattress and Kelly’s hair.
       DeLong testified that [McBride] seemed
       nervous and upset, and appeared to be trying to
       stuff Kelly’s body into a dresser from which the
       drawers had been removed. [McBride] then
       asked DeLong to retrieve a knife from the
       kitchen, and she complied. DeLong testified
       that she also saw [McBride] retrieve a handsaw
       from the basement and return with it to the
       bedroom. DeLong testified that the last time
       she saw Kelly was when she saw [McBride]
       holding Kelly in the bedroom.

              Another witness, Annette Beck, testified
       at trial that she had conversations with
       [McBride] regarding his marital status in 1987
       and 1988. She stated that while [McBride]
       originally told her that his wife had left him and
       filed for divorce, he subsequently told her, on
       numerous occasions, that he had killed his wife.
       When Beck asked [McBride] where his wife’s
       body was, he replied “where a back hoe
       wouldn’t fit, use a shovel.”

(Id. at 394-95 (internal citation omitted).)

       Each of those recitations, however, contained
significant mischaracterizations or omissions.          First,
Seagraves testified that only McBride’s father and landlord
were disposing of a bloody mattress on May 25, 1984, not
McBride himself. In fact, it had been stipulated that McBride
was incarcerated on unrelated charges on that date. Second,




                               15
DeLong never even testified at trial, but rather only at a
preliminary hearing. Indeed, the Commonwealth did not call
her as a witness at trial because it believed she had fabricated
her preliminary hearing testimony. Finally, the PCRA
Appellate Court failed to note that Beck said she understood
McBride’s alleged confession to be a joke.

      Following the PCRA Appellate Court’s decision,
McBride filed a Petition for Allowance of Appeal to the
Supreme Court of Pennsylvania, which was denied.

              3.     Post-Conviction Relief in Federal Court

       McBride subsequently filed in the United States
District Court for the Eastern District of Pennsylvania a
timely pro se petition for habeas relief pursuant to 28 U.S.C.
§ 2254. A magistrate judge recommended denial of the
petition. After being appointed counsel, McBride was given
the opportunity to file an amended petition, which he did.

       The District Court denied McBride’s petition for
habeas relief. The Court first addressed the references to
post-Miranda silence that arose during direct examination of
Agent Fritz, concluding that “the state courts’ ruling was not
contrary to or an unreasonable application of federal law.”
(App. at 19.) Although the Court “[found] it troubling that
trial counsel appear[ed] ambivalent about whether the
testimonial references were improper or may have been the
subject of a successful constitutional challenge,” the Court
“d[id] not believe that such a conclusion constitute[d]
ineffectiveness per se in light of counsel’s stated strategy of
not challenging references to [McBride’s] silence because




                              16
that testimony was consistent with his defense theory.” 8 (Id.
at 19-20.)

        The District Court then turned to the line of
questioning that arose during the cross-examination of
McBride regarding his interview with Officer Abbey. The
Court found that “the context of [McBride’s] statement [was
not] one in which jurors would equate invocation of Fifth
Amendment rights with an implicit admission of guilt.” (Id.
at 28.) Therefore, the Court concluded that counsel’s failure
to object did not “fall outside of the wide range of
professionally competent assistance.” (Id. at 29 (citation and
internal quotation marks omitted).) Accordingly, the Court
issued an order denying the petition and refusing to grant a
certificate of appealability (“COA”). We granted a COA
“limited to the following issue: whether trial counsel rendered
constitutionally ineffective assistance when he failed to object
to references at trial to [McBride]’s constitutionally protected
silence.” (App. at 44.)




       8
           Because the District Court found that “trial
counsel[’s] stated explanation of his trial strategy was
constitutionally sufficient” (App. at 21), it did not address
whether McBride was prejudiced by the challenged
references. It did note, however, the mischaracterizations and
omissions made by the PCRA Appellate Court, and did not
rely on any of them in reaching its decision to deny habeas
relief.




                              17
II.   Discussion 9

        As already noted, McBride claims that his trial counsel
was ineffective by failing to object to various references at
trial that he alleges implicated his constitutional right to
remain silent. He argues that those failures were not “a result
of any conscious decision or strategy, but because [his trial
counsel] erroneously believed the testimony to be
permissible.” (Appellant’s Br. at 22.) McBride asserts that
“because the state court incorrectly found … that [his] [t]rial
[c]ounsel’s unconscious, uninformed and unreasonable
decision was not deficient and prejudicial,” we should grant
him habeas relief. (Id. at 23.) Before we can opine on that
argument, we must first consider the analytical context
provided by the Antiterrorism and Effective Death Penalty
Act of 1996 (“AEDPA”), by Strickland v. Washington, 466
U.S. 668 (1984), and by the Fifth Amendment.

      A.     AEDPA

       The parties agree that we are bound by the standards of
AEDPA, under which a federal court may not grant a writ of
habeas corpus with respect to a claim that was adjudicated on
the merits in state court proceedings unless the state courts’
adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established

      9
         The District Court had jurisdiction over McBride’s
amended petition pursuant to 28 U.S.C. § 2254. We have
appellate jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253
and, because the District Court did not conduct an evidentiary
hearing, our standard of review is plenary. McMullen v.
Tennis, 562 F.3d 231, 236 (3d Cir. 2009).




                              18
Federal law, as determined by the Supreme Court of the
United States.” 10 28 U.S.C. § 2254(d)(1). Also, under the

       10
           “[A]n adjudication on the merits can occur at any
level of state court.” Thomas v. Horn, 570 F.3d 105, 115 (3d
Cir. 2009) (internal quotation marks omitted). Here, the
PCRA Trial Court affirmed on the basis that trial counsel’s
performance was not constitutionally deficient, and the PCRA
Appellate Court affirmed due to a lack of prejudice, without
ruling explicitly on the performance prong of Strickland. On
the basis of our opinion in Bond v. Beard, 539 F.3d 256 (3d
Cir. 2008), it can be argued that each of those rulings was the
last reasoned opinion of a state court reaching the merits of a
particular prong of Strickland and that we must therefore
consider both of them under the deferential AEDPA standard.
See id. at 289 (reviewing the Pennsylvania Supreme Court’s
decision on PCRA review for the first prong of the Strickland
analysis, but reviewing the PCRA trial court’s decision for
Strickland’s second prong). It can also be argued, however,
that this case differs from Bond in that we noted there that the
state appellate court “agreed” with the PCRA trial court’s
denial of relief, id. at 284; Commonwealth v. Bond, 819 A.2d
33, 45 (Pa. 2002) (“We find no error in the PCRA [trial]
court’s denial of relief”), while in this case the state appellate
court did not adopt, incorporate, or embrace the PCRA Trial
Court’s reasoning. It only noted that the performance prong
“presents a difficult question.” (App. at 393.)
       We do not have to resolve the meaning of Bond in this
case, however, because McBride has affirmatively taken the
position that AEDPA deference applies. (See Appellant’s Br.
at 20 (“Mr. McBride’s habeas petition is governed by
[AEDPA].”); id. at 24 (“Because the state court unreasonably
applied Strickland to the facts of this case, a writ of habeas




                               19
corpus should issue.”).) Because McBride “has not argued
that § 2254(d) is entirely inapplicable to his claim or that the
state court failed to reach an adjudication on the merits,” we
proceed to “evaluate his claim through the deferential lens of
§ 2254(d).” Knowles v. Mirzayance, 556 U.S. 111, 121 n.2
(2009) (applying AEDPA deference to petitioner’s claim
because, before the Supreme Court, he “contend[ed] that the
Court of Appeals correctly applied § 2254(d) to his claim,”
despite his having previously, before the court of appeals,
“contended that the standard of review set forth in
§ 2254(d)(1) should not apply to his case”); Childers v.
Floyd, 642 F.3d 953, 967 n.15 (11th Cir. 2011) (en banc)
(noting that “the Supreme Court has suggested that habeas
petitioners can waive [his or her right to argue that a state
court decision was not an adjudication on the merits]” (citing
Knowles, 556 U.S. at 121 n.2)). Thus, regardless of whether
we are required to give AEDPA deference to the PCRA Trial
Court’s analysis of the performance prong, we do give it
deference as a reasoned analysis to which McBride has
acknowledged AEDPA applies. Cf. Harrington v. Richter,
131 S. Ct. 770, 786 (2011) (stating that we “must determine
what arguments or theories supported or, as here, could have
supported, the state court’s decision; and then … must ask
whether it is possible fairminded jurists could disagree that
those arguments or theories are inconsistent with the holding
in a prior decision of [the Supreme Court]”).
      We are thus spared the need to delve into the
complicated question of what effect, if any, the Supreme
Court’s recent decision in Harrington v. Richter, 131 S.Ct.
770, has had on the teachings from Wiggins v. Smith, 539
U.S. 510, 534 (2003), Rompilla v. Beard, 545 U.S. 374, 390
(2005), and Porter v. McCollum, 130 S. Ct. 447, 452 (2009).




                              20
In holding that an unexplained state court decision must be
accorded AEDPA deference, Richter observed that
“§ 2254(d) applies when a ‘claim,’ not a component of one,
has been adjudicated,” regardless of “whether or not the state
court reveals which of the elements in a multipart claim it
found insufficient.” 131 S. Ct. at 784. That observation
arguably undermines the principle from Wiggins and its
progeny that instructs that de novo review should apply to a
particular prong of Strickland “when neither of the state
courts below reached [that particular prong].” Wiggins, 539
U.S. at 534; Rompilla, 545 U.S. at 390 (“Because the state
courts found the representation adequate, they never reached
the issue of prejudice, and so we examine this element of the
Strickland claim de novo.” (internal citation omitted)); Porter
v. McCollum, 130 S. Ct. at 452. That issue – whether
Wiggins and related cases can co-exist with Richter – appears
to be generating some conflict among our sister circuits.
Compare Childers, 642 F.3d at 969 n.18 (“Language in
[Richter] … suggests that [the principle of reviewing a
component of a claim that was not adjudicated on the merits
de novo] may no longer be good law”), with Sussman v.
Jenkins, 642 F.3d 532, 534 (7th Cir. 2011) (one-judge order
denying motion to stay) (“[T]he Supreme Court in [Richter]
did not disturb its approach in Wiggins … [and] [w]e
certainly cannot assume that the Court overruled sub silentio
its holding in Wiggins – a precedent so important to the daily
work of the lower federal courts.”) and Rayner v. Mills, __
F.3d __, 2012 WL 2855803, *3-4 (6th Cir. July 12, 2012)
(“The Wiggins and Rompilla line of cases work together with
[Richter] to ensure application of AEDPA deference to an
entire ineffective assistance claim.”). Our own views on the




                              21
AEDPA standard, the “[s]tate court[s’] relevant factual
determinations are presumed to be correct unless the
petitioner rebuts [that] presumption by clear and convincing
evidence.” Han Tak Lee v. Glunt, 667 F.3d 397, 403 (3d Cir.
2012) (citing 28 U.S.C. § 2254(e)(1)).

       Since McBride does not assert that the state courts’
adjudication was contrary to Supreme Court precedent, but
rather contends only that the state courts unreasonably
applied that precedent, we will focus only on the
“unreasonable application” prong of § 2254(d)(1). In other
words, to obtain habeas relief, McBride “must show that the
state court[s’] ruling on the claims being presented in federal
court was so lacking in justification [under Supreme Court
precedent] that there was an error well understood and
comprehended in existing law beyond any possibility for
fairminded disagreement.” Harrington v. Richter, 131 S. Ct.
770, 786-87 (2011). “[E]valuating whether a rule application
was unreasonable requires considering the rule’s specificity.
The more general the rule, the more leeway [state] courts
have in reaching outcomes in case-by-case determinations.”
Id. at 786 (alteration in original) (citation and internal
quotation marks omitted). “[I]t is not an unreasonable
application of clearly established Federal law for a state court
to decline to apply a specific legal rule that has not been
squarely established by [the Supreme Court].” Id. (citation
and internal quotation marks omitted). In the end, “[i]f this

possible tension between these Supreme Court precedents can
be expressed on another day.




                              22
standard is difficult to meet, that is because it was meant to
be.” Id.

      B.     Strickland and AEDPA

       McBride specifically asserts that the state courts
unreasonably applied Strickland v. Washington to the facts of
his case. In Strickland, the Supreme Court held that every
criminal defendant has a Sixth Amendment right to
“reasonably effective [legal] assistance.” 466 U.S. at 687. To
succeed on an ineffective assistance of counsel claim,
McBride must show that his “counsel’s performance was
deficient,” id., that is, he must prove that “counsel’s
representation fell below an objective standard of
reasonableness,” id. at 688.        In scrutinizing counsel’s
performance, we “must be highly deferential,” and refrain
from “second-guess[ing] counsel’s assistance after conviction
or adverse sentence, [as] it is all too easy for a court,
examining counsel’s defense after it has proved unsuccessful,
to conclude that a particular act or omission of counsel was
unreasonable.” Id. at 689. We must “eliminate the distorting
effects of hindsight,” and “indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. Deficient performance can only
be found when “counsel made errors so serious that counsel
was not functioning as the ‘counsel’ guaranteed … by the
Sixth Amendment.” 11 Id. at 687.

      11
          Even after establishing deficient performance, a
defendant must also show that the “deficient performance
prejudiced the defense.” Strickland, 466 U.S. at 687. To
prove prejudice, a defendant must show “a reasonable
probability that, but for counsel’s unprofessional errors, the




                             23
       The Supreme Court in Richter discussed how to assess
a Strickland claim in the AEDPA context:


result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. at 694. Counsel’s deficient
performance must be “so serious as to deprive the defendant
of a fair trial, a trial whose result is reliable.” Id. at 687.
       As discussed supra note 10, the PCRA Appellate
Court did not address the performance component of
Strickland, because it determined that McBride could not
show that counsel’s performance prejudiced him. Although
the PCRA Appellate Court’s prejudice is, unfortunately,
marred by serious mischaracterizations of the record, we
agree with our concurring colleague that “we still owe the
[PCRA Appellate Court’s] holding deference if it applied
Strickland reasonably.” (Concurrence Slip Op. at 1.) See
Richter, 131 S. Ct. at 784 (stating that § 2254 “applies when a
‘claim,’ not a component of one, has been adjudicated”); see
also supra note 10. Unlike our concurring colleague,
however, we do not think the question of whether “McBride
was … sufficiently prejudiced by the introduction of
testimony that referenced [his] silence during interrogation”
(Concurrence Slip Op. at 1) can readily be answered one way
or another, and do not believe that we can assume that the
PCRA Appellate Court would have come to the same
conclusion that it did had it understood the facts correctly.
We need not delve into that speculation, though, because we
accord AEDPA deference to the PCRA Trial Court’s analysis
of the performance prong, see supra note 10, and that analysis
cannot readily be doubted under that statute’s stringent
standards, see infra note 13 and accompanying text.




                              24
               The pivotal question is whether the state
       court’s application of the Strickland standard
       was unreasonable. This is different from asking
       whether defense counsel’s performance fell
       below Strickland’s standard. Were that the
       inquiry, the analysis would be no different than
       if, for example, this Court were adjudicating a
       Strickland claim on direct review of a criminal
       conviction in a United States district court.
       Under AEDPA, though, it is a necessary
       premise that the two questions are different.
       For purposes of § 2254(d)(1), an unreasonable
       application of federal law is different from an
       incorrect application of federal law. A state
       court must be granted a deference and latitude
       that are not in operation when the case involves
       review under the Strickland standard itself.

Richter, 131 S. Ct. at 785 (internal citation and quotation
marks omitted). The Richter court noted that even under a de
novo review of Strickland, counsel’s representation should be
judged under a “most deferential” standard because, “[u]nlike
a later reviewing court, [trial counsel] observed the relevant
proceedings, knew of materials outside the record, and
interacted with the client, with opposing counsel, and with the
judge.” Id. at 788. In that light, the Richter court held that,
under AEDPA, Strickland’s “high bar” becomes even more
difficult to surmount:


             Establishing that a state court’s
      application of Strickland was unreasonable
      under § 2254(d) is all the more difficult. The
      standards created by Strickland and § 2254(d)




                              25
       are both highly deferential, and when the two
       apply in tandem, review is doubly so. The
       Strickland standard is a general one, so the
       range of reasonable applications is substantial.
       Federal habeas courts must guard against the
       danger of equating unreasonableness under
       Strickland with unreasonableness under
       § 2254(d). When § 2254(d) applies, the
       question is not whether counsel’s actions were
       reasonable. The question is whether there is
       any reasonable argument that counsel satisfied
       Strickland’s deferential standard.

Id. (internal citations and quotation marks omitted).

       C.     Constitutional Right to Silence

        Because McBride asserts that his trial counsel was
ineffective by failing to object to certain references to his
silence – references that he alleges were in violation of his
constitutional right to remain silent – we must consider as a
threshold matter when the constitutional right to silence is
implicated. “The Fifth Amendment, which applies to the
States by virtue of the Fourteenth Amendment provides that
‘[n]o person … shall be compelled in any criminal case to be
a witness against himself.’” Maryland v. Shatzer, 130 S. Ct.
1213, 1219 (2010) (alteration in original) (quoting U.S.
Const. amend. V). Warnings provided by law enforcement
officials pursuant to Miranda v. Arizona, 384 U.S. 436
(1966), provide “a prophylactic means of safeguarding Fifth
Amendment rights.” Doyle v. Ohio, 426 U.S. 610, 617
(1976); see id. at 619 (concluding that the use of a
defendant’s post-Miranda silence to impeach that defendant’s




                              26
exculpatory testimony violated the Due Process Clause of the
Fourteenth Amendment). We have explained that:


               Once a criminal defendant receives the
       prophylactic warnings required by Miranda …,
       it is improper under Doyle for a prosecutor to
       cause the jury to draw an impermissible
       inference of guilt from a defendant’s post-arrest
       silence. This is so because Miranda warnings
       carry the Government’s implicit assurance that
       an arrestee’s invocation of the Fifth
       Amendment right to remain silent will not later
       be used against him. Because a defendant’s
       post-Miranda warning silence could be nothing
       more than an invocation of his right to silence,
       it would be fundamentally unfair to permit a
       breach of that assurance by allowing
       impeaching questions as to why he failed to
       give an exculpatory account to the police after
       receiving the warnings.

Virgin Islands v. Martinez, 620 F.3d 321, 335 (3d Cir. 2010)
(internal citations and quotation marks omitted). 12
       12
          In Martinez, the defendant, charged with kidnapping
for rape, testified that the sexual encounter at issue was
consensual and that his victim threatened to tell others that he
raped her unless he gave her money. 620 F.3d at 333. “The
government sought to dispel Martinez’s exculpatory account
on cross-examination,” asking him whether he had previously
made a similar statement to an officer involved in arresting
him, id., or “anyone” else, id. at 333-34. Martinez alleged
that line of questioning violated Doyle. Id. at 335. We could




                              27
        “Not every reference to a defendant’s silence,
however, results in a Doyle violation.” Id. Here, McBride
answered some of the questions posed to him subsequent to
receiving Miranda warnings, but selectively chose not to
answer others. Many courts characterize this issue as partial
or selective silence and have differing views on whether such
silence should be admissible at trial against a defendant.
While we have never considered the issue, some of our sister
circuits have held that Miranda and Doyle protect a
defendant’s partial or selective silence from being used
against him at trial. See Hurd v. Terhune, 619 F.3d 1080,
1087 (9th Cir. 2010) (“A suspect may remain selectively
silent by answering some questions and then refusing to
answer others without taking the risk that his silence may be
used against him at trial.”); United States v. May, 52 F.3d
885, 890 (10th Cir. 1995) (“[R]ecogniz[ing] that when a

not “discern whether [the] question [regarding the defendant’s
statements to the officer]… violated Doyle” because that
officer “did not testify at trial, and the record [did] not
disclose what role he played in Martinez’s arrest, or whether
Martinez’s failure to give the exculpatory story to him
occurred before or after the arrest, or before or after Miranda
warnings had been given.” Id. at 336. Concerning the
question “whether Martinez had ever told ‘anyone’ his
exculpatory account,” id., we “[thought] that … questioning
… approached the constitutional line, and likely crossed it,”
id. at. 337. However, we did “not decide definitively whether
the [g]overnment’s questions violated Doyle, because” we
concluded that “any Doyle violation … was harmless beyond
a reasonable doubt.” Id. Thus, any observations that we
made in Martinez regarding Doyle were not necessary to our
decision.




                              28
defendant is ‘partially silent’ by answering some questions
and refusing to answer others, this partial silence does not
preclude him from claiming a violation of his due process
rights under Doyle.”); United States v. Scott, 47 F.3d 904, 907
(7th Cir. 1995) (“[A] suspect may speak to the agents,
reassert his right to remain silent or refuse to answer certain
questions, and still be confident that Doyle will prevent the
prosecution from using his silence against him.”). Other
circuit courts, however, have held that a defendant has no
constitutional right to prevent his selective silence from being
used against him at trial. See United States v. Pando Franco,
503 F.3d 389, 397 (5th Cir. 2007) (“[C]onclud[ing] that[,] by
answering … questions after having knowingly received
proper Miranda warnings, [the defendant] waived his right to
[prevent] the entire conversation, including the implicit
references to his silence contained therein, [from being] used
against him as substantive evidence of guilt.”); United States
v. Burns, 276 F.3d 439, 442 (8th Cir. 2002) (“[T]he admission
of [the defendant’s] silence in response to one question posed
to him in the midst of his interrogation was [not] a violation
of the Supreme Court’s holding in Doyle.”). Cf. United States
v. Andujar-Basco, 488 F.3d 549, 556 (1st Cir. 2007)
(distinguishing Burns on the basis that “the challenged
testimony [at issue in Burns] mentioned only the defendant’s
refusal to answer further questions,” whereas “the challenged
testimony [at issue in Andujar-Basco] refer[red] directly to
[the defendant’s] express assertion of his constitutional
rights,” because “although silence may be interpreted in many
ways …, the affirmative assertion of the privilege against
self-incrimination raises a clear inference of culpability”
(internal citation omitted)). In short, it cannot be said that
“clearly established Federal law, as determined by the
Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1),




                              29
prevents a defendant’s selective silence from being used
against that defendant at trial. 13

      13
          In light of those differing views, we cannot agree
with our concurring colleague that McBride’s trial counsel
necessarily “could [have made] a successful constitutional
objection at trial” regarding the admission of McBride’s
statements. (Concurrence Slip. Op. at 1.)
        That is particularly true, given the Supreme Court’s
statement in a habeas case that “an accused who wants to
invoke his or her right to remain silent [must] do so
unambiguously.” Berghuis v. Thompkins, 130 S. Ct. 2250,
2260 (2010). In Thompkins, the defendant, after receiving
Miranda warnings, remained largely silent during an
interrogation that lasted approximately three hours. Id. at
2256.      About two hours and 45 minutes into that
interrogation, however, Thompkins made inculpatory
statements. Id. at 2257. Prior to trial, he moved to suppress
those statements, arguing “that he had invoked his Fifth
Amendment right to remain silent, requiring the police to end
the interrogation at once.” Id. The trial court denied that
motion and Thompkins was subsequently convicted, and that
conviction was affirmed on direct appeal. Id. at 2257-58.
After he filed a habeas petition, the district court denied
relief, but the United States Court of Appeals for the Sixth
Circuit reversed, holding “that the state court was
unreasonable in finding an implied waiver.” Id. at 2258. The
Supreme Court reversed the Sixth Circuit.              Because
Thompkins “did not say that he wanted to remain silent or
that he did not want to talk,” but rather just remained silent,
the Supreme Court concluded that “he [had] not invoke[d] his
right to remain silent.” Id. at 2260. Therefore, the Court held
that police could further interrogate him, and, since the Court




                              30
       D.     Analysis of Strickland Claim Under AEDPA

       McBride argues that trial counsel’s failure to object to
numerous references that may have implicated his
constitutional right to remain silent fell outside of the wide
range of professional competent assistance contemplated in
Strickland, because, according to McBride, his trial counsel
“clearly did not make a strategic decision to allow the jury to
hear references to [those] silences.” (Appellant’s Br. at 26.)

also held that Thompkins waived his right to remain silent by
his subsequent inculpatory statements, such statements were
properly admitted at trial. Id. at 2260-64.        In light of
Thompkins’ holding that a defendant’s silence during an
interrogation does not invoke his or her right to silence, the
circumstances in which simply remaining silent suffices to
prevent that silence from being used at trial under the Doyle
rule are not free from doubt. But cf. Doyle, 426 U.S. at 617-
18 (“Silence in the wake of [Miranda] warnings may be
nothing more than the arrestee’s exercise of … [Miranda]
rights. ... Moreover, while it is true that the [Miranda]
warnings contain no express assurance that silence will carry
no penalty, such assurance is implicit to any person who
receives the warnings.”); Hurd, 619 F.3d at 1088 (finding that
“Thompkins stands for the proposition that a voluntary
confession should not be suppressed just because a defendant
has refrained from answering other questions,” but noting that
Thompkins “does not alter the fundamental principle that a
suspect’s silence in the face of questioning cannot be used as
evidence against him at trial, whether that silence would
constitute a valid invocation of the ‘right to cut off
questioning’ or not” (quoting Thompkins, 130 S. Ct. at
2260)).




                              31
Under AEDPA, our review asks whether the PCRA Trial
Court’s determination – that trial counsel’s actions were not
without a reasonable basis – “was so lacking in justification
that there was an error well understood and comprehended in
existing [Supreme Court precedent] beyond any possibility
for fairminded disagreement.” Richter, 131 S. Ct. at 786-87.
The PCRA Trial Court’s decision was not so lacking here.

              1.     Agent Fritz

       Regarding the direct examination of Agent Fritz, the
PCRA Trial Court determined that trial counsel’s decision not
to object to references to McBride’s post-Miranda silence by
Agent Fritz was not “without a reasonable basis to effectuate
his client’s interests.” (App. at 311.) McBride argues that
that conclusion is unsound because trial counsel “did not even
know that [McBride] had effectively asserted his Fifth
Amendment right, that testimony about it was impermissible,
and that he could and should have objected.” (Appellant’s
Br. at 28.) In short, he says there was not a “‘strategic’
decision not to object.” (Id.)

       As an initial matter, it is debatable whether the
admission of the disputed references to McBride’s selective
silence was a violation of Miranda or Doyle. 14 See, e.g.,
Burns, 276 F.3d at 442 (“[W]here the accused initially waives
his or her right to remain silent and agrees to questioning, but
subsequently refuses to answer further questions, the

       14
          It may also be debatable whether McBride ever
asserted his right to remain silent to prevent the challenged
references from being used against him at trial in
contravention of Miranda. See supra note 13.




                              32
prosecution may note the refusal because it now constitutes
part of an otherwise admissible conversation between the
police and the accused.” (citation and internal quotation
marks omitted)). Thus, although the District Court found it
“troubling that trial counsel [at the PCRA hearing] appear[ed]
ambivalent about whether the testimonial references were
improper or may have been the subject of a successful
constitutional challenge” 15 (App. at 19-20; compare id. at 273
(“Mr. McBride did not assert his Fifth Amendment right to
remain silent,” and “I did not believe that to be an improper
comment on his assertion of a Fifth Amendment right.”) with
id. at 274 (“I’m sure that one could say that by not responding
, … or by not answering, he may have been asserting a Fifth
Amendment right, although he doesn’t specifically say that.”)

       15
          At oral argument, counsel for Appellees, for the first
time, alerted us to a pre-trial motion to suppress filed by
McBride’s trial counsel that, Appellees allege, supports the
assertion that trial counsel was aware that statements to be
used at trial from certain interviews McBride had with law
enforcement may have implicated post-Miranda silence.
Considering each party’s letters submitted pursuant to Federal
Rule of Appellate Procedure 28(j), as well as a supplemental
appendix provided by McBride’s appellate counsel, it appears
that trial counsel only moved to suppress affirmative
statements made by McBride during the Officer Abbey
interview. There is no indication from that motion to
suppress, the related briefs, or the state court’s order denying
the motion to suppress, that McBride’s trial counsel was
aware that the references now at issue – either in the Agent
Fritz interview or in the Officer Abbey interview – implicated
post-Miranda silence. Accordingly, we do not rely on that
motion to support our holding here.




                              33
and id. at 275 (“I believe it is a reference to post[-Miranda]
silence, clearly.”)), there is at least a reasonable argument that
such references may not have even been constitutionally
impermissible. 16

       In that light, we also note that trial counsel
emphatically asserted at the PCRA hearing that his decision
not to object to those references was a part of his trial
strategy. (See id. at 273 (noting that “what … the jury would
gather from that [testimony] [was] that when it shifted from
asking questions to becoming essentially accusatory toward
Mr. McBride, that Mr. McBride wisely … had no response
and eventually said this interview is over and stopped
speaking”); id. at 274 (“[The testimony] was a rather dramatic
way to point out to the jury what was happening here;
namely, that within a matter of months, they were focusing on
him, even though they had no reason to.”); id. at 276 (noting
that he did not object because he “believed … it was part of
the theory of the defense that the prosecution hadn’t really
looked much further than James McBride ever”); id. at 278
(“[W]hile in retrospect I’m not entirely comfortable with the
decision, it was a decision that fit the defense theme.”).)
Indeed, the PCRA Trial Court found that trial counsel “made
some strategic choices in furtherance of the defense theme”

       16
          Because there is a reasonable argument that not all
references to post-Miranda silence result in a Doyle violation,
it may not be inconsistent to say that the references implicate
post-Miranda silence and, at the same time, say that they are
not constitutionally impermissible. We neither endorse nor
refute such a contention but note it as pertinent to the question
of whether the PCRA Trial Court unreasonably applied
Strickland.




                               34
(id. at 311), a factual finding that we are bound to presume is
correct because McBride has not rebutted it by clear and
convincing evidence. 17 See 28 U.S.C. § 2254(e)(1). Even
though trial counsel’s strategy was ultimately unsuccessful,
we must “eliminate the distorting effects of hindsight,” and
“indulge in a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.”
Strickland, 466 U.S. at 689. Recognizing that “the standards
created by Strickland and § 2254(d) are both highly
deferential, and when the two apply in tandem, [our] review
[should be] doubly so,” there is a “reasonable argument that
counsel satisfied Strickland’s deferential standard.” 18

       17
          We acknowledge, generally, that if a defendant’s
trial counsel is completely unaware that an obvious
constitutional violation has occurred, it would be difficult to
give the proper weight to a state court factual finding that
justifies such deficiency by finding that trial counsel’s
decision not to object was part of a trial strategy. Here,
however, it is not clear whether counsel was attuned to the
constitutional issue, and, in that context, we must accord
proper deference to the factual finding of the PCRA Trial
Court that counsel made a strategic decision not to object.
       18
          McBride downplays the highly deferential standard
under which we review this claim, and cites to two pre-
AEDPA cases from our circuit that deal with an ineffective
assistance of counsel allegation regarding failure to object to
post-Miranda silence in the habeas context to support why we
should grant relief here. First, he distinguishes his case from
Moore v. Deputy Commissioner(s) of SCI-Huntingdon, where
we found counsel were not ineffective because they “were
well aware that the references to post-arrest silence were
improper,” but made “a conscious determination as to how to




                              35
Richter, 131 S. Ct. 788 (internal citations and quotation marks


proceed,” 946 F.2d 236, 246 (3d Cir. 1991), whereas here,
McBride alleges, no such conscious determination was made.
Instead, he argues that the facts in Boyer v. Patton are
analogous to his case. 579 F.2d 284 (3d Cir. 1978). In
Boyer, a pre-Strickland case, trial counsel admitted “that he
could not recall any specific reason for his failure to
challenge” testimony that violated his client’s Fifth
Amendment right to silence. Id. at 285. We found that
counsel’s failure to object to a reference to post-arrest silence,
which trial counsel noted “might well be objectionable,” id. at
285 (internal quotation marks omitted), fell below “the
standard of adequacy of legal services, … [which was] the
exercise of the customary skill and knowledge which
normally prevails at the time and place,” id. at 286 (citation
and internal quotation marks omitted).
        To analyze whether trial counsel’s failure to object
here is more akin to Moore or Boyer misses the point.
Rather, it is imperative to note that our standard of review in
Moore was less deferential than is now required, see Moore,
946 F.2d at 246 (de novo review under Strickland), and, in
Boyer, even less so, see Boyer, 579 F.2d at 286 (whether
attorney “exercise[d] … the customary skill and knowledge
which normally prevails at the time and place” (citation and
internal quotation marks omitted)). None of the state court
decisions in those cases were accorded nearly the level of
deference that more current precedent demands. See Richter,
131 S. Ct. at 788 (“When § 2254(d) applies, the question is
not whether counsel’s actions were reasonable. The question
is whether there is any reasonable argument that counsel
satisfied Strickland’s deferential standard.”).




                               36
omitted).     Accordingly, the PCRA Trial Court’s
determination here was not an unreasonable application of
Strickland.

              2.     Officer Abbey

        The PCRA Trial Court also determined that trial
counsel’s failure to object to a line of cross-examination
questions regarding McBride’s interview with Officer Abbey
did “not implicate any post-arrest silence” as “[t]he
prosecution was merely conducting a cross-examination of
[McBride] as to his voluntary responses to [those] questions.”
(App. at 314.) McBride disagrees, asserting that “this
questioning clearly refers to post-Miranda silence” because
“the [district attorney] obviously knew that McBride did not
answer every question [posed by Officer Abbey],” and
McBride’s admission that he had not done so “served the
[district attorney’s] purpose of emphasizing his post-Miranda
silence.” (Appellant’s Br. at 32.) Therefore, McBride claims,
trial counsel’s decision not to object “f[ell] below the
standard expected of competent counsel.” (Id.)

        Under the “highly deferential” Strickland-plus-
§ 2254(d) “tandem” review, Richter, 131 S. Ct. at 788, there
was at least a reasonable argument that trial counsel’s actions
were within the “wide range of professionally competent
assistance,” Strickland, 466 U.S. at 690. Trial counsel
testified at the PCRA hearing that he did not object to the line
of questioning in dispute because he believed that it sought
“to elicit a response from Mr. McBride that he had answered
questions put to him by Officer Abbey.” (App. at 280.)
Indeed, when cross-examining Officer Abbey, trial counsel
emphasized that McBride had repeatedly denied to Officer




                              37
Abbey that he participated in any wrongdoing involving his
wife. (See Notes of Testimony 5/10/01 at 96 (“Q. In fact,
when specifically asked repeatedly as many different ways as
you could, what he said was, I didn’t do it, right? A. That’s
correct.”).) Thus, it could be reasonably argued that the
cross-examination of McBride regarding his interview with
Officer Abbey was, as the District Court stated, “focused on
[McBride’s] responses, and not [McBride’s] silence,” and
therefore did not implicate any constitutionally impermissible
inference of guilt. (App. at 28.) Accordingly, the PCRA
Trial Court’s finding that such references “[did] not implicate
any post-arrest silence” (App. at 314), and its implicit
conclusion that trial counsel did not act unreasonably by not
objecting, was not an unreasonable application of Strickland.

III.   Conclusion

       For the foregoing reasons, we will affirm the judgment
of the District Court.




                              38
FUENTES, Circuit Judge concurring:

        I concur with my colleagues that McBride’s habeas
petition must be denied. I, however, would not reach the
troubling question of whether a counsel who appeared
unaware that he could make a successful constitutional
objection at trial made a reasonable strategic choice. See
Strickland v. Washington, 466 U.S. 668, 697 (1984) (“[T]here
is no reason for a court deciding an ineffective assistance
claim to approach the inquiry in the same order or even to
address both components of the inquiry if the defendant
makes an insufficient showing on one.”) Rather, I think that
McBride failed to demonstrate that he was prejudiced under
Strickland since he cannot demonstrate that there is a
“substantial” likelihood the jury would have returned a
verdict of not guilty. See Harrington v. Richter, --- U.S. ---,
131 S. Ct. 770, 792 (2011). The Pennsylvania Superior Court
relied on an inaccurate description of the facts in determining
that there was no prejudice. While we owe those factual
determinations no deference, we still owe the court’s holding
deference if it applied Strickland reasonably. Id. at 785.
Despite the state court’s errors, it reasonably held that
McBride was not sufficiently prejudiced by the introduction
of testimony that referenced his silence during interrogation.

       These references would have been seen by the jury as
an implicit admission of guilt, Virgin Islands v. Martinez, 620
F.3d 321, 335 (3d Cir. 2010), but there was ample other
evidence of his guilt. Three other witnesses testified that
McBride admitted to killing Kelly, and there was
circumstantial physical evidence that linked McBride to the
crime. Thus, it is difficult to conclude that there is a
“substantial” likelihood that the jury would have found
differently if his confession-by-silence was excluded. See
Delgadillo v. Wodford, 527 F.3d 919, 930 n.4 (9th Cir. 2008)
(holding that petitioner was not prejudiced when “largely
cumulative” improper testimony was admitted). For this
reason, I would hold that McBride was not prejudiced and
that thus his ineffective assistance of counsel claim fails.
Therefore, I respectfully concur.




                             2